DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s REPLY TO RESTRICTION REQUIREMENT, filed on 11/23/2022. Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 11/23/2022 is acknowledged.
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2022. Claims 1-6 are considered below:
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.  16/277,637, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For instance, the limitations, “a memory storing instructions that, when executed by the processor, cause the stylus to transmit a downlink signal to the sensor controller according to an uplink signal transmitted from the sensor controller while sequentially switching an electrode among the plurality of electrodes that transmits the downlink signal” of claim 1, “a first user operable switch coupled to the processor, wherein the instructions, when executed by the processor, cause the stylus to stop transmission of the downlink signal in response to operation of the first user operable switch” of claim 4, and “a second user operable switch coupled to the processor, wherein the instructions, when executed by the processor, cause the stylus to start transmission of the downlink with data indicating that the second switch has been operated in response to operation of the second user operable switch” of claim 5, which were not described in the specification and the whole disclosure of the prior-filed application in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the prior-filed application was filed, had possession of the claimed invention. See the discussion in the rejections of these claims under 35 U.S.C. 112(a) below.
For the above reasons, the filing date of this present application is to be its own filing date 10/04/2021.
Claim Objections
Claim 1 is objected to because of the following informalities: “the stylus” should be changed to --  a stylus – because there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, this claim recites a limitation, “a memory storing instructions that, when executed by the processor, cause the stylus to transmit a downlink signal to the sensor controller according to an uplink signal transmitted from the sensor controller while sequentially switching an electrode among the plurality of electrodes that transmits the downlink signal” in last 4 lines, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Although the original claim is a part of the original disclosure (but not a part of the original disclosure of the prior-filed application,) however, this claim itself does not explicitly provide adequate information regarding to an auxiliary device comprising instructions, when executed by the processor of the auxiliary device, to cause a stylus, which is not the auxiliary device or an element of the auxiliary device, to transmit a downlink signal to the sensor controller according to an uplink signal transmitted from the sensor controller while sequentially switching an electrode among the plurality of electrodes that transmits the downlink signal, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Furthermore, the original disclosure, specifically Figs. 1, 5 and 6 and the corresponding specification at ¶¶ 22, 23, 61, 95-99 of the corresponding US 2022/0026997 A1, explicitly discloses an auxiliary device [or ruler-type device 2c] and two pen-type styluses [2a, 2b] and a memory [of the auxiliary device 2c] storing instructions that, when executed by the processor [of the auxiliary device 2c], cause the transmitter [of the auxiliary device 2c] to transmit a downlink signal [DS] to the sensor controller [31], via the electrodes [21_1 to 21_n] [of ruler 20b of the auxiliary device 2c], according to an uplink signal US transmitted from the sensor controller while sequentially switching the plurality of electrodes. However, the original disclosure does not explicitly discuss in detail any element(s) of the auxiliary device [2c] to cause the stylus [2a/2b] to transmit a downlink signal to the sensor controller according to an uplink signal, specifically the above underlined limitation, so as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per claims 2-6, these claims are therefore rejected for at least the reason set forth in claim 1 above.

In addition to claims 4-5, these claims further recite a limitation, “wherein the instructions, when executed by the processor, cause the stylus to stop transmission of the downlink signal in response to operation of the first user operable switch” in last 3 lines of claim 4, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although the original claim is a part of the original disclosure (but not a part of the original disclosure of the prior-filed application,) however, this claim itself does not explicitly provide adequate information regarding to an auxiliary device comprising instructions, when executed by the processor of the auxiliary device, to cause the stylus to stop transmission of the downlink signal in response to operation of the first user operable switch, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Furthermore, the original disclosure, specifically ¶ 23 of the corresponding US publication, discloses the auxiliary device [or the ruler-type device 2c] comprising a memory [of the auxiliary device 2c] storing instructions, when executed by the processor [of the auxiliary device 2c], cause the processor [of the auxiliary device 2c] to stop transmission of the downlink signal if the first switch is in the stop state. However, the original disclosure does not explicitly discuss in detail any element(s) of the auxiliary device [2c] to cause the stylus [2a/2b] to stop transmission of the downlink signal in response to operation of the first user operable switch, as claimed.

In addition to claim 5, this claim further recites a limitation, “wherein the instructions, when executed by the processor, cause the stylus to start transmission of the downlink with data indicating that the second switch has been operated in response to operation of the second user operable switch” in last 3 lines, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although the original claim is a part of the original disclosure (but not a part of the original disclosure of the prior-filed application,) however, this claim itself does not explicitly provide adequate information regarding to an auxiliary device comprising instructions, when executed by the processor of the auxiliary device, to cause the stylus to start transmission of the downlink with data indicating that the second switch has been operated in response to operation of the second user operable switch, in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Furthermore, the original disclosure, specifically Figs. 5-6 and the corresponding description at least at ¶ 101 of the corresponding US publication, discloses the auxiliary device [or the ruler-type device 2c] comprising a memory [of the auxiliary device 2c] storing instructions, when executed by the processor [of the auxiliary device 2c], cause the processor [of the auxiliary device 2c] to start transmission of the downlink with data indicating that the second switch has been operated in response to operation of the second user operable switch. However, the original disclosure does not explicitly discuss in detail any element(s) of the auxiliary device [2c] to cause the stylus [2a/2b] to start transmission of the downlink with data indicating that the second switch has been operated in response to operation of the second user operable switch, as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hara (US 2015/0338930 A1; see at least Figs. 1, 7, 8,) Hara et al. (US 2018/0113523 A1; see at least Figs. 2-6,) Hara et al. (US 2018/00462723 A1; see at least Figs. 1, 3, 4,) Yamamoto et al. (US 2018/0024658 A1; see at least Figs. 1, 4, 7,) and Fleck et al. (US 2018/0018031 A1; see at least Figs. 1, 3, 4) all disclose related an auxiliary device that operates in synchronization with a sensor controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 8:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626